DETAILED ACTION
Response to Amendment
Applicant’s amendment to claims 2, 10-11, 14-15 and 18 has overcome claim objection previously set forth in non-final office action dated 03/15/2021. Therefore, the objection has been withdrawn.
Applicant’s amended to claims 11 and 14 has overcome previous 35 U.S.C. § 112(d) rejection set forth in non-final office action dated 03/15/2021. Therefore the rejection has been withdrawn.
Applicant originally submitted claims 1-20 in the application. In the present response, the applicant amended claims 1-19. Accordingly, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s argument filled 06/15/2021 with respect to drawings, claim 15 objection and claim 1 rejection under 35 U.S.C. $ 102(a)(1) has been fully considered.
Applicant’s remarks with respect to the drawings objection, that the processor need not be illustrated in the drawings and a person of an ordinary skilled in the art would understand the claimed invention. The Examiner respectfully disagrees. 
MPEP provision regarding drawings quotes 37 CFR 1.83(a) states “The drawings in a non-provisional application must show every feature of the invention specified in the claims. 
However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.ga labeled rectangular box).
Therefore; if non-conventional features which are essential structures of claim invention are not combined and integrated into a single structure defining the claimed invention, then, the interpretation of such structure is left to public imagination and thereby, record is left not clear. 
air inlet” is a correct element of the claim and need not be changed to “air out”, the Examiner agrees and thereby, the objection has been withdrawn.
Applicant’s remarks with respect to rejection of claims 1 under 35 U.S.C. 102(a)(1) are persuasive, therefore the rejection has been drawn. However upon further search and consideration a new grounds of rejection has been set forth below necessitated by Applicant’s amendment.              
          Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a processor”, in claims 1, 7 and 16 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections

● In Claim 2, Line 6, “cooling liquid” should be changed to read - - the cooling liquid - -.
● In Claim 8, Line 1, “a rack frame” should be changed to read - - the rack frame - -.
● In Claim 10, Line 6, “cooling liquid” should be changed to read - - the cooling liquid - -.
● In Claim 16, Line 16, “cooling liquid” should be changed to read - - the cooling liquid - -.
● In Claim 18, Line 5, “cooling liquid” should be changed to read - - the cooling liquid - -.
● In Claim 19, Line 4, “vapor” should be changed to read - - the vapor - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-10, 12-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kulkarni et al (US 2018/0343773) in view of Campbell et al (US 2014/0133099). 
Regarding Claim 1, Kulkarni (In Figs 2-6) discloses a cooling system (200) for an electronic rack (500), (Fig 5), the cooling system (200) comprising: 
a liquid manifold (104) and a vapor manifold (102); 
a cold plate (cold plate, ¶ 29, II. 11-14) that is configured to mount on a processor (604, ¶ 38, II. 1-15, ¶ 39, II. 1-11) of a piece of information technology (IT) equipment (600/510/512, ¶ 35, II. 1-8, ¶ 37, II. 1-17) for liquid cooling, wherein the cold plate is coupled to the liquid manifold (104) to receive cooling liquid (¶ 21, II. 1-4), wherein the vapor manifold (102) is coupled to the cold plate to receive vapor that is produced by the cold plate when heat generated by the processor is transferred into the cooling liquid by the cold plate thereby causing at least some of the cooling liquid to turn into the vapor (¶ 38, II. 1-15, ¶ 39, II. 1-11); 
a fluid control unit (112) coupled between the liquid manifold (104) and the heat exchanger (106) to create a heat exchanging loop (Fig 2), and configured to circulate the cooling liquid within the heat exchanging loop by drawing the cooling liquid condensed by the heat exchanger (106) and providing the cooling liquid to the liquid manifold (104), (Fig 2).
However Kulkarni does not disclose a rack door heat exchanger that is coupled to a rack frame of the electronic rack, the rack door heat exchanger having an outlet supply port and having an inlet return port that is coupled to the vapor manifold to receive the vapor and configured to condense the vapor back into cooling liquid; and both the inlet return port and the outlet supply port are disposed on a side of the rack door heat exchanger that is proximate to the rack frame and are positioned such that both parts are inside the rack frame when the rack door heat exchanger is closed.
Instead Campbell (In Figs 6A-6B) teaches a rack door (650) heat exchanger (662) that is coupled to a rack frame (601) of the electronic rack (600), the rack door heat exchanger (662) having an outlet 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with a rack door heat exchanger with outlet supply port and an inlet port coupled to vapor manifold to condense the received vapor back into cooling liquid with both inlet and outlet supply port disposed on a side of the rack door heat exchanger that is proximate to the rack frame and inside the rack frame when the rack door heat exchanger is closed to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 2, Kulkarni in view of Campbell discloses the limitations of claim 1, where Kulkarni (In Figs 2-6) further discloses wherein a liquid pump (112) that is configured to draw cooling liquid (multiphase fluid), (¶ 21, II. 1-4)  from the reservoir (114) and push the drawn cooling liquid to the cold plate (cold plate), (¶ 29, II. 9-14), (¶ 38, II. 1-15).
 However Kulkarni as modified does not disclose wherein the fluid control unit comprises a cooling liquid path that couples the outlet supply port of the rack door heat exchanger to the liquid manifold, wherein the cooling liquid path includes a reservoir that is configured to hold the cooling liquid condensed by the rack door heat exchanger, and a liquid pump that is configured to draw cooling liquid from the reservoir and push the drawn cooling liquid to the cold plate.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with the fluid control unit comprising a liquid path that couples the outlet port of the rack door heat exchanger to the liquid manifold with cooling path including a reservoir that hold the cooling liquid condensed by the rack door heat exchanger to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 4, Kulkarni in view of Campbell discloses the limitations of claim 1, however Kulkarni as modified does not teach wherein the rack door heat exchanger is coupled to a backend of the rack frame.
Instead Campbell (In Figs 6A-6B) teaches wherein the rack door heat exchanger (662) is coupled to a backend of the rack frame (601), (Fig 6B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with rack door heat exchanger coupled to backend of the rack frame to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 5, Kulkarni in view of Campbell discloses the limitations of claim 1, however Kulkarni as modified does not teach wherein the rack door heat exchanger is a two-phase air-to-liquid heat exchanger that transfers heat carried by the vapor received from the vapor manifold to cooling air.
Weather to-liquid heat exchanger (air-to-coolant heat exchanger), (¶ 5, II. 6-18) that transfers heat carried by the vapor received from the vapor manifold (630) to cooling air (¶ 48, II. 4-8), (Fig 6A).sol333
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with rack door heat exchanger being a two-phase air-to-liquid heat exchanger that transfers heat carried by the vapor received from the vapor manifold to cooling air to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 6, Kulkarni in view of Campbell discloses the limitations of claim 5, however Kulkarni as modified does not teach wherein the cooling system further comprising at least one fan that is configured to push the cooling air into the rack door heat exchanger.
Instead Campbell (In Fig 2A) teaches wherein the cooling system (212/240/250/252) further comprising at least one fan (212) that is configured to push the cooling air into the rack door heat exchanger (240).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with cooling system comprising a fan pushing cooling air into the rack door heat exchanger to benefit from extracting heat from the airflow 
Regarding Claim 7, Kulkarni (In figs 2-6) discloses an electronic rack (504) of a data center (500), comprising: 
a plurality of pieces of IT equipment (600/510/512, ¶ 35, II. 1-8, ¶ 39, II. 1-11) arranged in a stack for providing data processing services (Fig 5). 
each piece of IT equipment (600, ¶ 37, II. 1-17) including one or more processors (604), at least one of the processors is mounted on a cold plate (cold plate, ¶ 29, II. 9-14, ¶ 38, II. 1-15); 
a liquid manifold (104) that is coupled to the cold plate to provide cooling liquid to the cold plate (Fig 2); 
a vapor manifold (102) that is coupled to the cold plate (cold plate, ¶ 29, II. 9-14, ¶ 38, II. 1-15) to receive vapor that is produced by the cold plate when heat generated by the processor (604) is transferred into the cooling liquid by the cold plate, thereby causing at least some of the cooling liquid to turn into the vapor (¶ 38, II. 1-15, ¶ 39, II. 4-11).
However Kulkarni does not disclose a rack frame; a rack door heat exchanger that is coupled to the rack frame, the rack door heat exchanger having an outlet supply port and having an inlet return port that is coupled to the -- 3 -- USPTO Serial No.: 16/685,718 Client Docket No.: 209922.0484.5 (P454)vapor manifold to receive the vapor and configured to condense the vapor back into cooling liquid; and a fluid control unit coupled between the liquid manifold and the outlet supply port of the rack door heat exchanger to create a heat exchanging loop, and configured to circulate the cooling liquid within the heat exchanging loop by drawing the cooling liquid condensed by the rack door heat exchanger and providing the cooling liquid to the liquid manifold, wherein both the 
Instead Campbell (In Figs 6A-6B) teaches a rack frame (601); a rack door (650) heat exchanger (662) that is coupled to the rack frame (601), the rack door heat exchanger (662) having an outlet supply port (663) and having an inlet return port (631) that is coupled to the -- 3 -- USPTO Serial No.: 16/685,718Client Docket No.: 209922.0484.5 (P454)vapor manifold (630) to receive the vapor and configured to condense the vapor back into cooling liquid (¶ 48, II. 4-8); and a fluid control unit (617) coupled between the liquid manifold (620) and the outlet supply port (663) of the rack door heat exchanger (662) to create a heat exchanging loop (Fig 6A), and configured to circulate the cooling liquid (coolant), (¶ 12, II. 1-6) within the heat exchanging loop by drawing the cooling liquid condensed by the rack door heat exchanger (662) and providing the cooling liquid to the liquid manifold (¶ 48, II. 4-8), wherein both the inlet return port (631) and the outlet supply port (663) are disposed on a side proximate to the rack frame (601) and are positioned such that both ports (631/663) are inside the rack frame (601) when the rack door (650) heat exchanger (662) is closed (¶ 48, II. 4-17), (Fig 6B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with a rack frame and a rack door heat exchanger coupled to the rack frame with outlet supply port and an inlet port coupled to vapor manifold to condense the received vapor back into cooling liquid with both inlet and outlet supply port disposed inside the rack frame when the rack door heat exchanger is closed to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 8, Kulkarni in view of Campbell discloses the limitations of claim 7, however where Kulkarni (In figs 2-6) further discloses wherein the electronic rack (500) further comprising a rack 
However Kulkarni dose not disclose wherein the rack door heat exchanger coupled to a backend of the rack frame.
Instead Campbell (In Figs 6A-6B) teaches wherein the rack door heat exchanger (662) coupled to a backend of the rack frame (601), (Fig 6B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with the rack door heat exchanger coupled to a backend of the rack frame to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 9, Kulkarni in view of Campbell discloses the limitations of claim 8, however wherein the rack door heat exchanger includes an air inlet on a side proximate to the rack frame and an air outlet on a side distal to the rack frame, wherein the rack door heat exchanger is a two-phase air-to-liquid heat exchanger that transfers heat carried by the vapor to cooling air that enters the air inlet to produce hot exhaust air that exits the air outlet.
Instead Campbell  (In Fig 2A) further wherein the rack door heat exchanger (240) includes an air inlet (220) on a side proximate to the rack frame (210) and an air outlet (230) on a side distal to the rack frame (210), (Fig 2A), wherein the rack door heat exchanger (240) is a two-phase air-to-liquid heat exchanger (air-to-coolant), (¶ 33, II. 4-12) that transfers heat carried by the vapor (¶ 5, II. 14-18), (¶ 50, 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with rack door heat exchanger including an air inlet proximate to the rack frame and an air outlet distal to the rack frame and with rack door heat exchanger being a two-phase air-to-liquid heat exchanger transferring heat carried by the vapor to cooling air the enters the inlet and exhaust hot air to the air outside to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 10, Kulkarni in view of Campbell discloses the limitations of claim 7, however where Kulkarni (In Figs 2-6) further discloses wherein a liquid pump (112) that is configured to draw cooling liquid (multiphase fluid), (¶ 21, II. 1-4) from the reservoir (114) and push the drawn cooling liquid to the cold plate (cold plate), (¶ 29, II. 9-14), (¶ 38, II. 1-15) via the liquid manifold (104), (Fig 2).
However Kulkarni as modified does not teach wherein the fluid control unit comprises a cooling liquid path that couples the outlet supply port of the rack door heat exchanger to the liquid manifold, wherein the cooling liquid path includes a reservoir that is configured to hold the cooling liquid condensed by the rack door heat exchanger, and a liquid pump that is configured to draw cooling liquid from the reservoir and push the drawn cooling liquid to the cold plate via the liquid manifold.
Instead Campbell (In Figs 6A-6B) teaches wherein the fluid control unit (617) comprises a cooling liquid path (path through 663/617/616/615/620/630/643/641) that couples the outlet supply port (663) of the rack door heat exchanger (662) to the liquid manifold (620), wherein the cooling liquid path 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with the fluid control unit comprising a liquid path that couples the outlet port of the rack door heat exchanger to the liquid manifold with cooling path including a reservoir that hold the cooling liquid condensed by the rack door heat exchanger to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 12, Kulkarni in view of Campbell discloses the limitations of claim 7, however Kulkarni as modified does not disclose wherein the rack door heat exchanger is coupled to a frontend of the rack frame.
Instead Campbell (In Figs 6A-6B) teaches wherein the rack door heat exchanger (662) is coupled to a frontend of the rack frame (601).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with rack door heat exchanger being coupled to a frontend of the rack frame to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 13, Kulkarni in view of Campbell discloses the limitations of claim 7, however Kulkarni as modified does not disclose wherein the rack door heat exchanger is a two-phase air-to-liquid heat exchanger that transfers heat carried by the vapor to cooling air.
Instead Campbell (in fig 2A) teaches wherein the rack door heat exchanger (240) is a two-phase air-to-liquid heat exchanger (air-to-coolant), (¶ 33, II. 4-12) that transfers heat carried by the vapor, (¶ 5, II. 14-18), (¶ 50, II. 9-13) to cooling air (Fig 2A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with a two-phase air-too-liquid rack door heat exchanger transferring heat carried by the vapor to cooling air to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 14, Kulkarni in view of Campbell discloses the limitations of claim 7, however Kulkarni as modified does not disclose wherein the rack door heat exchanger includes at least one fan that is configured to push cooling air into an air inlet of the rack door heat exchanger.
Instead Campbell (in Fig 2A) teaches wherein the rack door heat exchanger (240) includes at least one fan (212) that is configured to push cooling air into an air inlet (220) of the rack door heat exchanger (240).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with the rack door heat exchanger including a fan pushing cooling air into an inlet of the rack door heat exchanger to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules 
Regarding Claim 15, Kulkarni in view of Campbell discloses the limitations of claim 7, however Kulkarni as modified does not teach wherein the electronic rack further comprising at least one fan that is configured to pull cooling air into an air inlet of the rack door heat exchanger.
Instead Campbell (in Fig 2A) teaches wherein the rack door heat exchanger (240) includes at least one fan (212) that is configured to pull cooling air into an air inlet (220) of the rack door heat exchanger (240).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with the rack door heat exchanger including a fan pulling cooling air into an inlet of the rack door heat exchanger to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7).
Regarding Claim 16, Kulkarni (In Figs 2-6) discloses a data center (data center), (¶ 25, II. 7-11) comprising: 
a plurality of electronic racks (500), wherein each of the electronic racks (500) includes a rack frame (504);
a plurality of pieces of IT equipment (600/510/512, ¶ 35, II. 1-8, ¶ 39, II. 1-11) arranged in a stack for providing data processing services (Fig 5), each piece of IT equipment including one or more processors (604), at least one of the processors is mounted on a cold plate (cold plate), (¶ 29, II. 9-14), (¶ 38, II. 1-15); 

a vapor manifold (102) that is coupled to the cold plate (cold plate), (¶ 29, II. 9-14), (¶ 38, II. 1-15) to receive vapor that is produced by the cold plate when heat generated by the processor (604) is transferred into the cooling liquid (multiphase fluid) , (¶ 21, II. 1-4), by the cold plate, thereby causing at least some of the cooling liquid to turn into the vapor (¶ 38, II. 1-15, ¶ 39, II. 4-11).
However Kulkarni does not disclose wherein a rack door heat exchanger that is coupled to the rack frame; the rack door heat exchanger having an outlet supply port and having an inlet return port that is coupled to the vapor manifold to receive the vapor and configured to condense the vapor back into cooling liquid; and 
a fluid control unit coupled between the liquid manifold and the outlet supply port of the rack door heat exchanger to create a heat exchanging loop, and configured to circulate the cooling liquid within the heat exchanging loop by drawing the cooling liquid condensed by the rack door heat exchanger and providing the cooling liquid to the liquid manifold, wherein both the inlet return port and the outlet supply port are disposed on a side proximate to the rack frame and are positioned such that both ports are inside the rack frame when the rack door heat exchanger is closed.
Instead Campbell (In Figs 6A-6B) teaches wherein a rack door (650) heat exchanger (662) that is coupled to the rack frame (601); the rack door heat exchanger (662) having an outlet supply port (663) and having an inlet return port (631) that is coupled to the vapor manifold (630) to receive the vapor and configured to condense the vapor back into cooling liquid (¶ 48, II. 4-8); and 
a fluid control unit (617) coupled between the liquid manifold (620) and the outlet supply port (663) of the rack door heat exchanger (662) to create a heat exchanging loop (Fig 6A), and configured to 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with a rack frame and a rack door heat exchanger coupled to the rack frame with outlet supply port and an inlet port coupled to vapor manifold to condense the received vapor back into cooling liquid with both inlet and outlet supply port disposed inside the rack frame when the rack door heat exchanger is closed to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 17, Kulkarni in view of Campbell discloses the limitations of claim 16, however where Kulkarni (In Figs 2-6) further disclose wherein the electronic rack (504) comprises a rack frame (504) that houses the plurality of pieces of IT equipment (600/510/512, ¶ 35, II. 1-8, ¶ 39, II. 1-11), the liquid manifold (104), the vapor manifold (102), and the fluid control unit (112).
However Kulkarni does not disclose wherein the rack door heat exchanger is coupled to a backend of the rack frame, wherein the rack door heat exchanger includes an air inlet on a side proximate to the rack frame and an air outlet on a side distal to the rack frame, wherein the rack door heat exchanger is a two-phase air-to-liquid heat exchanger that transfers heat carried by the vapor 
Instead Campbell (In Fig 2A) teaches wherein the rack door heat exchanger (240) is coupled to a backend of the rack frame (201), (Fig 2A), wherein the rack door heat exchanger (240) includes an air inlet (220) on a side proximate to the rack frame (210) and an air outlet (230) on a side distal to the rack frame (210), (Fig 2A), wherein the rack door heat exchanger (240) is a two-phase air-to-liquid heat exchanger (air-to-coolant), (¶ 33, II. 4-12) that transfers heat carried by the vapor (¶ 5, II. 14-18), (¶ 50, II. 9-13) received from the vapor manifold (245), (¶ 5, II. 14-18) to cooling air that enters the air inlet (220) to produce hot exhaust air that exits the air outlet (230), (¶ 33, II. 4-12), (Fig 2A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with rack door heat exchanger coupled to a backend of the rack frame including an air inlet proximate to the rack frame and an air outlet distal to the rack frame and with rack door heat exchanger being a two-phase air-to-liquid heat exchanger transferring heat carried by the vapor received from the vapor manifold  to cooling air that enters the air inlet and exhaust hot air to the air outside to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 18, Kulkarni in view of Campbell discloses the limitations of claim 16, however where Kulkarni (In Figs 2-6) further discloses and a liquid pump (112) that is configured to draw cooling liquid (multiphase fluid), (¶ 21, II. 1-4) from the reservoir (114) and push the drawn cooling liquid to the cold plate (cold plate), (¶ 29, II. 9-14), (¶ 38, II. 1-15) via the liquid manifold (104), (Fig 2).

Instead Campbell (In Figs 6A-6B) teaches wherein the fluid control unit (617) comprises a cooling liquid path (path through 663/617/616/615/620/630/643/641) that couples the outlet supply port (663) of the rack door heat exchanger (662) to the liquid manifold (620), wherein the cooling liquid path (path through 663/617/616/615/620/630/643/641) includes a reservoir (615) that is configured to hold the cooling liquid (coolant), (¶ 12, II. 1-6) condensed by the heat exchanger (662).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell with the fluid control unit with a liquid cooling path couples the outlet supply port of the rack door heat exchanger to the liquid manifold with the cooling liquid path including a reservoir holding cooling liquid condensed by the heat exchanger to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 20, Kulkarni in view of Campbell discloses the limitations of claim 16, however Kulkarni (In Figs 2-6) further discloses wherein, in response to the fluid control unit (112) failing, the heat exchanging loop remains active to draw heat away from the processor (604) by enabling natural convection cooling for a period of time (naturally when circulating pump fails heat dissipation by natural convection through the heat exchanger continues for a while).
Claims 3, 11 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kulkarni et al (US 2018/0343773) in view of Campbell and further in view of Bilski (US 6,550,530). 
Regarding Claim 3, Kulkarni in view of Campbell discloses the limitations of claim 2, however where Campbell further teaches wherein the fluid control unit (617) is coupled between the vapor manifold (630) and the rack door heat exchanger (662) by having a vapor path (vapor path through 630) that couples the inlet return port (631) of the rack door heat exchanger (662) to the vapor manifold (630) and push the drawn vapor (vapor within 630) to the rack door heat exchanger (662), (Fig 6A).
However Kulkarni as modified does not disclose wherein the vapor path includes a vapor pump that is configured to draw vapor from the vapor manifold.
Instead Bilski (In Fig 1) teaches wherein the vapor path (112) includes a vapor pump (20) that is configured to draw vapor from the vapor manifold (10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell and further with Bilski with a vapor path including a vapor pump drawing vapor from vapor manifold to benefit from reducing pressure, forming a partial vacuum drawing available vapor out of the manifold transferring heat from the heat source (Bilski, Col 1, Il. 43-49).
Regarding Claim 11, Kulkarni in view of Campbell discloses the limitations of claim 10, however where Campbell further teaches wherein the fluid control unit (617) is coupled between the vapor manifold (630) and the rack door heat exchanger (662) by having a vapor path (vapor path through 630) that couples the inlet return port (631) of the rack door heat exchanger (662) to the vapor manifold (630) and push the drawn vapor (vapor within 630) to the rack door heat exchanger (662), (Fig 6A).
However Kulkarni as modified does not disclose wherein the vapor path includes a vapor pump that is configured to draw vapor from the vapor manifold.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell and further with Bilski with a vapor path including a vapor pump drawing vapor from vapor manifold to benefit from reducing pressure, forming a partial vacuum drawing available vapor out of the manifold transferring heat from the heat source (Bilski, Col 1, Il. 43-49).
Regarding Claim 19, Kulkarni in view of Campbell discloses the limitations of claim 18, however where Campbell further teaches wherein the fluid control unit (617) is coupled between the vapor manifold (630) and the rack door heat exchanger (662) by having a vapor path (vapor path through 630) that couples the inlet return port (631) of the rack door heat exchanger (662) to the vapor manifold (630) and push the drawn vapor (vapor within 630) to the rack door heat exchanger (662), (Fig 6A).
However Kulkarni as modified does not disclose wherein the vapor path includes a vapor pump that is configured to draw vapor from the vapor manifold.
Instead Bilski (In Fig 1) teaches wherein the vapor path (112) includes a vapor pump (20) that is configured to draw vapor from the vapor manifold (10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Campbell and further with Bilski with a vapor path including a vapor pump drawing vapor from vapor manifold to benefit from reducing pressure, forming a partial vacuum drawing available vapor out of the manifold transferring heat from the heat source (Bilski, Col 1, Il. 43-49).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835